PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/405,080
Filing Date: 12 Jan 2017
Appellant(s): Serola et al.



__________________
Timothy Naill
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/29/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mun (WO 2008/143469 A2).
Regarding claim 1, Mun discloses an anatomical support device comprising: 
a lower portion (left and right auxiliary spine pressing plates 30) (Figs. 1-2, 5) having a bottom side (flat bottoms of auxiliary spine pressing plates 30) (Figs. 1-2, 5) and a top side (curved tops of auxiliary spine pressing plates 30) (Figs. 1-2, 5), the lower portion has a length measured along the bottom side extending between a front and a rear of the lower portion (see annotated Image 1 below); 
a contoured upper portion extending from the top side of the lower portion (spine pressing plate 20) (Figs. 1-2, 5-6), the contoured upper portion is aligned with the length (see annotated Image 1 below), the contoured upper portion separating a first support region of the top side of the lower portion (left auxiliary spine pressing plate 30) (Figs. 1-2, 6) from a second 
the contoured upper portion having a width that is generally perpendicular to the length, the length being greater than any portion of the width (width of spine pressing plate 20 is lesser than the length of the device) (see annotated Image 1 below), the contoured upper portion having a center line extending parallel to the length (the centerline existing through the center of the spine pressing plate 20 on its surface, parallel to the length of the device) (see annotated Image 1 below), the contoured upper portion at the centerline being continuously curved along at least 95% of the length (spine pressing plate 20 is curved along its entire length) (Figs. 1-2).

    PNG
    media_image2.png
    658
    1113
    media_image2.png
    Greyscale

Image 1. Annotated Image of Mun Fig. 1 to show the length, width, front, and rear.
Regarding claim 2, Mun discloses wherein the centerline is centered between the first and second support regions of the top side (the centerline is through the center of the spine 
Regarding claim 3, Mun discloses wherein the centerline is continuously convexly curved along at least 95% of the length (spine pressing plate 20 is curved along its entire length, and thus the centerline on its surface is also curved along its entire length) (Figs. 1-2).
Claims 14-16 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (US 2007/0039102 A1).
Regarding claim 14, Thompson discloses an anatomical support device (lumbar support pillow) (abstract) comprising: 
a lower portion (left and right sides of lateral portion 14 to either side of the spine support chamber 12, as well as base member 26) (Figs. 1, 3a-4b, 6) having a bottom side (bottom of chamber 14 not contacting the user) (Fig. 5) and a top side (top of chamber 14 contacting the user) (Fig. 5), the bottom side of the lower portion being substantially planar and having a first stiffness (planar base member 26 is rigid) (Figs. 1-3b; para. [0037]), the top side of the lower portion having a second stiffness less than the first stiffness (lateral portion 14 is inflatable and so must be flexible, while base member 26 is rigid) (Figs. 3a-3b; para. [0027]; para. [0037]); 
and In re Appln. Of: Richard J. Serola et al.Application No.: 15/405,080a contoured upper portion extending from the top side of the lower portion (support surface 16) (Figs. 1-6), the contoured upper portion separating a first support region of the top side of the lower portion from a second support region of the top side of the lower portion  (see annotated Image 2 below).

    PNG
    media_image3.png
    604
    998
    media_image3.png
    Greyscale

Image 2. Annotation of Thompson Fig. 1 to illustrate the support regions and centerline.
Regarding claim 15, Thompson discloses wherein the contoured upper portion and the first and second support regions are formed from a continuous first piece of material (the surface of lateral chamber 14 is one sheet of material, thus the left, right, and center portions of the lateral chamber 14 are formed by the same single continuous sheet of material) (Figs. 1-3b) and the bottom side is formed from a second piece of material attached to the first piece of material (rigid base member 26 secured to the lateral portion 14) (para. 0038]).
Regarding claim 16, Thompson discloses wherein the first and second pieces of material form an inflatable cavity therebetween (lateral portion 14 defines a chamber which is filled with fluid) (Figs. 1-3b; para. [0027]).
Regarding claim 27, Thompson discloses wherein: the lower portion has a rigid base (base member 26 is rigid) (Figs. 1-3b; para. [0037]) and a top portion attached to the rigid base (top surface of lateral portion 14) (Figs. 1-3b), the base having greater rigidity than the top 
Regarding claim 28, Thompson discloses wherein the top portion and the contoured upper portion are formed by a single continuous piece of material (the surface of lateral chamber 14 is one sheet of material, thus the left, right, and center portions of the lateral chamber 14 are formed by the same single continuous sheet of material) (Figs. 1-3b) that is welded to the base (base member 26 can be secured to the lateral portion 14 with glue, a seal, or any other suitable connecting means) (para. 0038]).
Regarding claim 29, Thompson discloses wherein the at least one lower portion chamber and the upper portion chamber are in hydraulic communication such that air can flow between the at least one lower portion chamber and the upper portion chamber (the left, right, and center portions of lateral chamber 14 are all supplied with fluid by the same tube 34) (Figs. 1-3b; para. [0039]).

Claim Rejections - 35 USC § 103

Claims 1 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Mun.
Regarding claim 1, Thompson discloses an anatomical support device (lumbar support pillow) (abstract) comprising: 
a lower portion (left and right sides of lateral portion 14, to either side of the spine support chamber 12) (Figs. 1, 3a-4b, 6) having a bottom side (bottom of chamber 14 not contacting the user) (Fig. 5) and a top side (top of chamber 14 contacting the user) (Fig. 5), the lower portion has a length measured along the bottom side extending between a front and a rear of the lower portion (length indicated by “L”) (see annotated Image 2 above); 
a contoured upper portion extending from the top side of the lower portion (support surface 16) (Figs. 1-6), the contoured upper portion is aligned with the length (Fig. 1), the contoured upper portion separating a first support region of the top side of the lower portion from a second support region of the top side of the lower portion (see annotated Image 2 above); 
the contoured upper portion having a width that is generally perpendicular to the length (width of support surface 16 is taken parallel to the width of the whole device) (Fig. 1), the length being greater than any portion of the width (the length “L” of the device is greater than the width of support surface 16) (Fig. 1), the contoured upper portion having a center line extending parallel to the length (see annotated Image 2 above). 
Thompson does not disclose the contoured upper portion at the centerline being continuously curved along at least 95% of the length.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contoured upper portion of Thompson such that the centerline is continuously curved along at least 95% of the length, as taught by Mun, for the purpose of enabling the device to match the curve of the spine, thereby enabling the device to directly press against the user’s natural “S” curve (Mun; page 19 lines 8-20).
Regarding claim 21, Thompson discloses wherein: the lower portion has a rigid base (base member 26 is rigid) (Figs. 1-3b; para. [0037]) and a top portion attached to the rigid base (top surface of lateral portion 14) (Figs. 1-3b), the base having greater rigidity than the top portion (lateral portion 14 is inflatable and so must be flexible, while base member 26 is rigid) (Figs. 3a-3b; para. [0027]; para. [0037]), the top portion defines the top side of the lower portion and the rigid base defines the bottom side of the lower portion (Figs. 1-3b); the rigid base and top portion define at least one lower portion chamber (lateral portion 14 defines a chamber which is filled with fluid; chambers defined by lateral portion 14 as the lower portion are to the left and right of central chamber 12) (Figs. 1-3b; para. [0027]); the contoured upper portion defining an upper portion chamber (chamber within the center of lateral portion 14 which defines the support surface 16) (Figs. 1-3b); the at least one lower portion chamber and 
Regarding claim 22, Thompson discloses wherein the top portion and the contoured upper portion are formed by a single continuous piece of material (the surface of lateral chamber 14 is one sheet of material, thus the left, right, and center portions of the lateral chamber 14 are formed by the same single continuous sheet of material) (Figs. 1-3b) that is welded to the base (base member 26 can be secured to the lateral portion 14 with glue, a seal, or any other suitable connecting means) (para. 0038]).
Regarding claim 23, Thompson discloses wherein the at least one lower portion chamber and the upper portion chamber are in hydraulic communication such that air can flow between the at least one lower portion chamber and the upper portion chamber (the left, right, and center portions of lateral chamber 14 are all supplied with fluid by the same tube 34) (Figs. 1-3b; para. [0039]).
Claims 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mun as applied to claim 3 above.
Regarding claim 4, Mun discloses the invention as previously claimed, including wherein a height of the contoured upper portion is measured perpendicularly from the bottom side at the centerline (height H added to H1 yield the height of plate 20 measured from the bottom of the device) (Figs. 1-2, 5; page 20 line 17, page 22 lines 4-9, page 23 lines 9-14) and a centerline maximum height (plate 20 has its maximum height at point D) (Figs. 1-2; page 21 line 8), but does not explicitly disclose wherein a centerline maximum height is located along the length between 65% and 90% of the length from the front.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mun device such that a centerline maximum height is located along the length between 65% and 90% of the length from the front, as suggested by Mun, for the purpose of ensuring the device is of an appropriate shape to meet and correct the user’s spine to a natural “S” curve (Figs. 1-2; page 18 lines 6-11).

    PNG
    media_image4.png
    669
    1113
    media_image4.png
    Greyscale

Image 3. Annotation of Mun Fig. 1 to show the approximate location of the maximum height “D” along the length of the device from the front.
Regarding claim 5, Mun discloses further including a first transition region between the centerline and the first support region forming a transition between the first support region and the contoured upper portion (bottom point of the left valley of the left plate 30, where the plate 20 meets the left plate 30) (Fig. 5) and a second transition region between the centerline 
Regarding claim 9, Mun does not explicitly disclose wherein the top side of the lower portion and the contoured upper portion are formed from a single continuous piece of material. 
However, Mun does teach that the whole body 10 of the device is formed of wood or elastic synthetic resin (Figs. 1-2; page 18 lines 12-15), and that the device is formed with a CNC machine (Fig. 7; page 41 lines 16-18). A CNC machine uses a variety of subtractive processes (cutting, milling, grinding, drilling, etc.) to create a shape out of a stock block of material. Moreover, the device of Figs. 1-2 is not shown in parts or multiple pieces, and assembling materials such as screws and bolts are not recited in the Mun reference. This strongly suggests that the whole body 10 of the device is one single block of material which has been machined into a single specific shape.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the whole device from a single continuous piece of material, as suggested by Mun, for the purpose of avoiding the inconvenience and extra steps of assembling the device, thereby simplifying the manufacturing and use of the device.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mun as applied to claim 5 above, and further in view of Thompson.
Regarding claim 6, the modified Mun device teaches the invention as previously claimed, but is silent on wherein the centerline maximum height is between about 4.5 inches and 5.5 inches; In re Appln. Of: Richard J. Serola et al.Application No.: 15/405,080wherein the first support region has a first support region maximum height measured perpendicularly from the bottom side of between 2 inches and 3 inches; wherein the second support region has a second support region maximum height measured perpendicularly from the bottom side of between 2 inches and 3 inches.
However, Mun does teach the height difference between the plates 30 and plate 20 is about 1.5-5 cm, or about 0.6-2 inches (Mun; Figs. 1-2; page 20 lines 10-19). Furthermore, Thompson teaches a lumbar support device (Thompson; abstract) wherein the first support region (left portion of lateral chamber 14, on the left side of central chamber 12) (Thompson; Figs. 1, 3a-4b, 6) has a first support region maximum height measured perpendicularly from the bottom side of between 2 inches and 3 inches (height of lateral chamber 14 can be 2 or 3 inches) (Thompson; Tables from para. [0050]-[0058]); wherein the second support region (right portion of lateral chamber 14, on the right side of central chamber 12) (Thompson; Figs. 1, 3a-4b, 6) has a second support region maximum height measured perpendicularly from the bottom side of between 2 inches and 3 inches (height of lateral chamber 14 can be 2 or 3 inches) (Thompson; Tables from para. [0050]-[0058]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mun plates 30 such that the first support region has a first support region maximum height measured perpendicularly from the bottom side of between 2 inches and 3 inches and wherein the second support region has a second support region maximum height measured perpendicularly from the bottom side of 
Regarding claim 7, the modified Mun device teaches wherein the bottom side of the lower portion has a maximum lower portion width extending between a first side and a second side and perpendicular to the length (body 10 only has one width, thus this is the maximum lower portion width) (see annotated Image 4 below); wherein the first support region has a first support region intermediate height measured half way between the centerline and the first side along the maximum lower portion width measured perpendicularly from the bottom side of between about 1 inch and 2.25 inches (height of lateral chamber 14 can be 2 or 3 inches, which overlaps the claimed range) (Thompson; Tables from para. [0050]-[0058]); wherein the second support region has a second support region intermediate height measured half way between the centerline and the second side along the maximum lower portion width measured perpendicularly from the bottom side of between about 1 inch and 2.25 inches (height of lateral chamber 14 can be 2 or 3 inches, which overlaps the claimed range) (Thompson; Tables from para. [0050]-[0058]).

    PNG
    media_image5.png
    756
    806
    media_image5.png
    Greyscale

Image 4. Annotation of Mun Figs. 1 and 5 to show the maximum lower portion width.
Regarding claim 8, Mun discloses wherein the bottom side is a generally planar surface (bottom of body 10 is generally planar) (Figs. 1-2, 5) and the first support region is a generally convex surface between the bottom side and the first transition region (left plate 30 is curved to be generally convex) (Figs. 1-2) and the second support region is a generally convex surface between the bottom side and the second transition region (right plate 30 is curved to be generally convex) (Figs. 1-2).
Claims 10-13 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Serola (US 5,201,761) and Mun.
Regarding claim 10, Thompson discloses an anatomical support device (lumbar support pillow) (abstract) comprising: 

a contoured upper portion extending from the top side of the lower portion (support surface 16) (Figs. 1-6), the contoured upper portion is aligned with the length (Fig. 1), the contoured upper portion separating a first support region of the top side of the lower portion from a second support region of the top side of the lower portion (see annotated Image 2 above); 3In re Appln. Of: Richard J. Serola et al. Application No.: 15/405,080 
the contoured upper portion having a width that is generally perpendicular to the length (width of support surface 16 is taken parallel to the width of the whole device) (Fig. 1), the length being greater than any portion of the width (the length “L” of the device is greater than the width of support surface 16) (Fig. 1); wherein the contoured upper portion has a centerline extending parallel to the length (see annotated Image 2 above), and wherein a height of the contoured upper portion is measured perpendicularly from the bottom side at the centerline (height indicated by “H”) (Figs. 2a-2c).
Thompson does not disclose wherein a maximum width of the contoured upper portion measured perpendicular to the length is located within 25% of the length from the rear of the lower portion; wherein a minimum width of the contoured upper portion measured perpendicular to the length is located within 25% of the length from the front of the lower portion, the minimum width of the contoured upper portion being different than the maximum 
However, Serola teaches a pillow for supporting the lumbar spine (Serola; abstract) wherein a maximum width of the contoured upper portion (wedge shaped portion 15) (Serola; Fig. 1) measured perpendicular to the length is located within 25% of the length from the rear of the lower portion (see annotated Image 5 below); wherein a minimum width of the contoured upper portion measured perpendicular to the length is located within 25% of the length from the front of the lower portion (see annotated Image 5 below), the minimum width of the contoured upper portion being different than the maximum width of the contoured upper portion such that the contoured upper portion is tapered when moving from the rear toward the front (second wedge shaped portion 15 tapers such that it has a width of 2 inches as the maximum and ¾ inch at the minimum) (Serola; col. 4, lines 16-26; see annotated Image 5 below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contoured upper portion of Thompson such that a maximum width of the contoured upper portion measured perpendicular to the length is located within 25% of the length from the rear of the lower portion; wherein a minimum width of the contoured upper portion measured perpendicular to the length is located within 25% of the length from the front of the lower portion, the minimum width of the contoured upper portion being different than the maximum width of the contoured upper portion such that the contoured upper portion is tapered when moving from 
Thompson does not disclose wherein a centerline maximum height is located closer to the rear of the lower portion than to the front of the lower portion.
However, Mun teaches a spinal correction device (Mun; Fig. 5; page 19 lines 16-20) wherein a centerline maximum height is located closer to the rear of the lower portion than to the front of the lower portion (maximum height of spine pressing plate 20 is at “D”) (Mun, Figs. 1-2, page 21 line 8; see annotated Image 1 above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contoured upper portion of Thompson such that a centerline maximum height is located closer to the rear of the lower portion than to the front of the lower portion, as taught by Mun, for the purpose of enabling the device to match the curve of the spine, thereby enabling the device to directly press against the user’s natural “S” curve (Mun; page 19 lines 8-20).

    PNG
    media_image6.png
    745
    1382
    media_image6.png
    Greyscale


Regarding claim 11, the modified Thompson device does not explicitly teach wherein the centerline maximum height is located along the length between 65% and 90% of the length from the front.
However, Mun does further suggest wherein a centerline maximum height is located along the length between 65% and 90% of the length from the front (maximum height point at D is at approximately 75% of the length from the front) (see annotated Image 3 above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mun device such that a centerline maximum height is located along the length between 65% and 90% of the length from the front, as suggested by Mun, for the purpose of ensuring the device is of an appropriate shape to meet and correct the user’s spine to a natural “S” curve (Figs. 1-2; page 18 lines 6-11).
Regarding claim 12, Mun teaches wherein the contoured upper portion is continuously convexly curved along at least 95% of the length at the centerline (spine pressing plate 20 is curved along its entire length) (Mun; Figs. 1-2, 6; page 19 lines 8-20).
Regarding claim 13, Serola teaches wherein the width of the contoured upper portion decreases in value when moving from the rear to the front parallel to the length along at least 80% of the length (second wedge shaped portion 15 tapers continuously along its entire length) (Serola; col. 4, lines 16-26; see annotated Image 5 above).
Regarding claim 24, Thompson discloses wherein: the lower portion has a rigid base (base member 26 is rigid) (Figs. 1-3b; para. [0037]) and a top portion attached to the rigid base 
Regarding claim 25, Thompson discloses wherein the top portion and the contoured upper portion are formed by a single continuous piece of material (the surface of lateral chamber 14 is one sheet of material, thus the left, right, and center portions of the lateral chamber 14 are formed by the same single continuous sheet of material) (Figs. 1-3b) that is welded to the base (base member 26 can be secured to the lateral portion 14 with glue, a seal, or any other suitable connecting means) (para. 0038]).
Regarding claim 26, .
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson as applied to claim 16 above, and further in view of Mun.
Regarding claim 17, Thompson discloses the invention as previously claimed, including wherein the bottom side has a length and a width that are perpendicular to one another (length indicated by “L” and width indicated by “W” are perpendicular) (Fig. 1), wherein the contoured upper portion has a maximum height measured from the bottom side that is measured perpendicular to the length and the width (height indicated by “H” of the support surface 16; as support surface 16 only has one height, it would be the maximum height) (Figs. 2a-2c), but does not disclose the maximum height being between 25% and 50% of the length and between 20% and 50% of the width.
However, Mun teaches a spinal correction device (Mun; Fig. 5; page 19 lines 16-20) suggesting wherein the maximum height being between 25% and 50% of the length and between 20% and 50% of the width (maximum height of spine pressing plate 20 is at “D”; the maximum height of “D” is located along about 25% of the length and about 50% of the width) (Mun, Figs. 1-2, page 21 line 8; see annotated Images 6-7 below). Furthermore, it would be within the ability of one of ordinary skill in the art to optimize the dimensions suggested by Mun to be within the claimed ranges through routine experimentation (see MPEP 2144.05(II)(A)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contoured upper portion of Thompson such that wherein the maximum height being between 25% and 50% of the length and between 20% and 50% of the width, as suggested by Mun, for the purpose of enabling the 

    PNG
    media_image7.png
    658
    998
    media_image7.png
    Greyscale

Image 6. Annotated Mun Figure 1 to show “D” in relation to the length.

    PNG
    media_image8.png
    550
    460
    media_image8.png
    Greyscale

Image 7. Annotated Mun Figure 5 to show “D” in relation to the width.
Regarding claim 18, the modified Thompson device teaches wherein a maximum height of the first and second support regions measured perpendicular to the bottom side is between 2 inches and 3 inches (height of lateral chamber 14 can be 2 or 3 inches) (Thompson; Tables from para. [0050]-[0058]), but does not disclose the maximum height of the contoured upper portion is between 4 and 6 inches.
However, Mun further teaches the height difference between the plates 30 and plate 20 is about 1.5-5 cm, or about 0.6-2 inches (Mun; Figs. 1-2; page 20 lines 10-19). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Thompson contoured upper portion to have a height difference to the first and second support regions of about 0.6-2 inches, as taught by Mun, for the purpose of for the purpose of enabling the device to match the curve of the spine, thereby enabling the device to directly press against the user’s natural “S” curve (Mun; page 19 lines 8-20). With this medication, the modified Thompson device would thus teach the maximum height of the contoured upper portion is between 4 and 6 inches (the range of 2-3 inches of Thompson added the height difference of 0.6-2 inches of Mun yields 2.6-5 inches, which overlaps the claimed range).
Claims 19-20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Hudson (US 2016/0095781 A1).
Regarding claim 19, Thompson discloses an anatomical support device (lumbar support pillow) (abstract) comprising: 
a lower portion (left and right sides of lateral portion 14, to either side of the spine support chamber 12) (Figs. 1, 3a-4b, 6) having a bottom side (bottom of chamber 14 not 
Thompson does not disclose the contoured upper portion has a second gripping characteristic that is greater than the first gripping characteristic.
However, Hudson teaches a massage device which contacts a user’s back (Hudson; abstract; Fig. 6) wherein the contoured upper portion has a second gripping characteristic (textured non-slip surface 110 on massage head 106) (Hudson; Fig. 1; para. [0036]) that is greater than the first gripping characteristic (first surface 104 has a flat surface, without a non-slip surface 110) (Hudson; Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Thompson support surface 16 such that the contoured upper portion has a second gripping characteristic that is greater than the first gripping characteristic, as taught by Hudson, for the purpose of preventing sliding movement when in contact with a patient’s skin (Hudson; para. [0042]).
Regarding claim 20, the modified Thompson device teaches wherein the first and second gripping characteristics are coefficients of friction that are different (Hudson textured non-slip surface 110 on Thompson support surface 16 prevents slipping movement, thus it has 
Regarding claim 30, Thompson discloses wherein: the lower portion has a rigid base (base member 26 is rigid) (Figs. 1-3b; para. [0037]) and a top portion attached to the rigid base (top surface of lateral portion 14) (Figs. 1-3b), the base having greater rigidity than the top portion (lateral portion 14 is inflatable and so must be flexible, while base member 26 is rigid) (Figs. 3a-3b; para. [0027]; para. [0037]), the top portion defines the top side of the lower portion and the rigid base defines the bottom side of the lower portion (Figs. 1-3b); the rigid base and top portion define at least one lower portion chamber (lateral portion 14 defines a chamber which is filled with fluid; chambers defined by lateral portion 14 as the lower portion are to the left and right of central chamber 12) (Figs. 1-3b; para. [0027]); the contoured upper portion defining an upper portion chamber (chamber within the center of lateral portion 14 which defines the support surface 16) (Figs. 1-3b); the at least one lower portion chamber and the upper portion chamber being selectively inflatable and deflatable to adjust a degree of inflation (lateral chamber 14 can be filled with varying amounts of fluid) (para. [0031]).
(2) Response to Argument
“I. The Examiner erred in finding Mun discloses, ‘the contoured upper portion at the centerline being continuously curved along at least 95% of the length.’”
Appellant page 7 remarks
In response to the Appellant’s arguments under section I on page 7 in the last three paragraphs regarding claim 1, in which the Appellant argues that Mun does not disclose the spine pressing plate 20 as being curved along its entire length as Mun describes the spine wave form whose slope is 5~70o with respect to the horizontal direction, as seen from the side view, in order to match with the natural slight 'S' curve of a user's spine", thereby describing the shape of the spine pressing plate 20 to be curved, as it is a "wave form" (i.e. a wave form would be curved like a sine or cosine wave) that matches the "slight 'S' curve" of the user's spine. Thus, Mun still teaches the claimed invention.
In response to the Appellant’s arguments under section I on page 8 in the last two paragraphs regarding claim 1, in which the Appellant argues that the slight S curve of a person’s spine does not exclude linear portions, the Examiner respectfully disagrees. A normal and healthy human spine is always curved. Even the picture given by the Appellant on page 8 of the arguments shows a completely curved spine in the slight S shape mentioned in the Mun reference. Some spine sections may have more pronounced curves than others, but the entire spine is curved. Furthermore, Mun does not use the term “slope” to describe the “horizontal direction” on page 19 in the last paragraph of the Mun reference, but rather recites, “The spine pressing plate 20 is protrudently formed as a wave form whose slope is 5~70o with respect to the horizontal direction
In response to the Appellant’s arguments under section I on page 8 in the last paragraph regarding claim 1, in which the Appellant argues that the terms “slope”, “inclination”, and “hook” all specifically require straight lines or planes, such as a tangent line, the Examiner respectfully disagrees for the reasons previously explained in the two paragraphs above. Moreover, a curved structure would use a tangent line at a point along the curve in order to determine the slope of the curve at that particular point. Using tangent lines to describe a curved structure does not mean a structure is not curved. In fact, if a structure was linear, there would be no need for a tangent line to describe the slope of it. Thus, these terms can still be used to describe curved objects as well as linear ones, and in the case of Mun are used to describe a curved structure.
In response to the Appellant’s arguments under section I on page 9 in the second paragraph regarding claim 1, in which the Appellant argues that a hook shape requires “a generally straight portion followed by a sharply curved section such as shown in the illustration of Mun and as commonly understood”, the Examiner respectfully disagrees. Firstly, none of the figures in Mun show such a shape and, as previously explained above by the Examiner, Mun describes their spine pressing plate 20 as being continuously curved on page 19 in the last two paragraphs in conjunction with Figs. 1-2, 10-13. Furthermore, the Examiner found a "hook" is defined as "a curved or bent device for catching, holding, or pulling" and "something curved or bent like a hook" according to the Merriam-Webster dictionary, “a curved or sharply bent device” and “a sharp bend or curve, as in a river” according to The Free Dictionary, and “a curved or angular piece of metal or other hard substance for catching, pulling, holding, or suspending something” and “to curve or bend like a hook” according to Dictionary.com. None 
In response to the Appellant’s arguments under section I on page 9 in the last two paragraphs and page 10 in the first three paragraphs regarding claim 1, in which the Appellant argues the description of the spine pressing plate 19 given by Mun on page 19 describes a linear shape due to Mun’s usage of the terms “slope” and “inclination”, the Examiner respectfully disagrees. As previously explained above by the Examiner, Mun uses the terms "slope" and "inclination" to describe a curved shape, not a linear one. This is most evident when Mun describes the D portion of the spine pressing plate 20 on page 19 in the second-to-last paragraph, "...and a steep slope with a sharp inclination from the highest end D to the bottom direction” and looking at the Mun Figs. 1-2 and 10-13 where the "steep slope with a sharp inclination" after the D point is very clearly curved, without any straight portions. Therefore, the terms "slope" and "inclination" can be used to describe a curve, and in the Mun reference are in fact used to describe curved structures. This evidence, in conjunction with Mun Figs. 1-2, 10-13 in which the spine pressing plate 20 is illustrated as continuously curved, and the Mun page 19 last paragraph where the spine pressing plate 20 is recited to be "protrudently formed as a wave form whose slope is 5~70o with respect to the horizontal direction, as seen from the side view, in order to match with the natural slight 'S' curve of a user's spine", thereby matches the "slight 'S' curve" of the user's spine, proves that the entire spine pressing plate 20 of Mun is curved along its entire length. Thus, the spine pressing plate 20 of Mun would also be curved along at least 95% of its length as required by the Appellant’s claim 1.
“II. The Examiner erred in finding claims 14-16 and 27-29 anticipated by Thompson.”
Appellant page 10 remarks
In response to the Appellant’s arguments under section II on page 10 in the last paragraph regarding claim 14, in which the Appellant argues the Thompson left and right lateral portions 14 cannot be used with base member 26 to teach the claimed lower portion limitation, as the left and right lateral portions 14 are on top of the base member 26 and part of the contoured upper portion 16 of Thompson, the Examiner respectfully disagrees. Firstly, the limitation "the lower portion" is broad and nothing in the claim requires the lower portion to be made of a single structure or material, thus the combination of the Thompson base plate 26 and left and right lateral portions 14 as described in the previous office action can still be used together to teach this limitation. Secondly, the lateral portions 14 to the left and right of the spine support chamber 12 do not form the contoured upper portion of the Thompson support surface 16, as they are on either side of the support surface 16 (see Thompson Figs. 1-4b, 7-9 and paras. [0031], [0060], as well as the annotated Image 2 of the previous office action dated 7/12/2021 with the left and right lateral portions 14 in the same locations as the annotated first and second support regions). Thus, Thompson still teaches the claimed invention.
In response to the Appellant’s arguments under section II on page 11 in the second paragraph regarding claim 14, in which the Appellant argues the Examiner does not use the actual teaching of Thompson to teach the Appellant’s claimed invention because the Examiner uses an annotated Image, the Examiner respectfully disagrees. The Examiner has not changed or modified anything about the Thompson reference in the 102(a)(1) rejections of claims 14-16 and 27-29 as detailed in the final office action dated 7/12/2021. The annotated Image of Fig. 1 is simply a tool to help clarify to the Appellant the Examiner's interpretation of how the Examiner is using the Thompson reference to read on the claimed invention. In other words, the annotated Image does not modify the device of Thompson, but rather is meant to help the Appellant understand the Examiner's position on how the structures of Thompson meet the claimed invention. Thus, the unmodified Thompson reference still teaches the claimed invention as detailed in the 102(a)(1) rejections of claims 14-16 and 27-29 of the final office action.
In response to the Appellant’s arguments under section II on page 12 in the last two paragraphs regarding claim 14, in which the Appellant argues the left and right lateral portions 14 of Thompson also form the support surface 16 since both 14 and 16 have the same hatching in Fig. 3b and thus lateral portions 14 cannot be used to teach the claimed lower portion, the Examiner respectfully disagrees. The support surface 16 and lateral chambers, or portions, 14 are different structures as described by Thompson paras. [0031], [0060] and Figs. 1-4b, 7-9, in which Thompson describes and shows the support surface 16 to be the area directly above central chamber 12 and the lateral portions 14 to be the areas on either side of the support surface 16. Moreover, the term “portion” is broad and is defined as “a part of a whole; section” 
In response to the Appellant’s arguments under section II on page 12 in the last paragraph regarding claim 14, in which the Appellant argues the Examiner uses impermissible hindsight, the Examiner respectfully disagrees. Firstly, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Secondly, this argument is moot regardless as hindsight reasoning applies to an examiner’s conclusion of obviousness, i.e. the Examiner’s use of a 35 U.S.C. 103 rejection. Claim 14 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Thompson, without assumptions or speculation of obviousness. Thus, the Examiner does not use improper hindsight to teach claim 14 with the Thompson reference.
“III. The Examiner erred in finding claims 1 and 21-23 as being unpatentable over Thompson in view of Mun.”
Appellant page 13 remarks
In response to the Appellant’s arguments under section III on pages 13-14 regarding claims 1 and 21-23, in which the Appellant argues that Mun does not teach the contoured upper portion being continuously curved along at least 95% of its length as discussed above, the Examiner respectfully disagrees for the reasons previously explained above.
“IV. The Examiner erred in finding claims 4-5 and 9 unpatentable over Mun.”
Appellant page 14 remarks
In response to the Appellant’s arguments under section IV on page 14 regarding claims 4-5 and 9, in which the Appellant argues that Mun does not teach the contoured upper portion being continuously curved along at least 95% of its length as discussed above, the Examiner respectfully disagrees for the reasons previously explained above.
“V. The Examiner erred in finding claims 6-8 unpatentable over Mun in view of Thompson.”
Appellant page 14 remarks
In response to the Appellant’s arguments under section V on page 14 regarding claims 6-8, in which the Appellant argues that Mun does not teach the contoured upper portion being continuously curved along at least 95% of its length as discussed above, the Examiner respectfully disagrees for the reasons previously explained above.
“VI. The Examiner erred in finding claims 10-13 and 24-26 unpatentable over Thompson in view of Serola and Mun.”
Appellant page 14 remarks
In response to the Appellant’s arguments under section VI on page 15 regarding claims 10-13 and 24-26, in which the Appellant argues that Thompson does not teach the claimed lower portion as discussed above, the Examiner respectfully disagrees for the reasons previously explained above.
“VII. The Examiner erred in finding claims 17-18 unpatentable over Thompson in view of Mun.”
Appellant page 15 remarks
In response to the Appellant’s arguments under section VII on page 15 regarding claims 17-18, in which the Appellant argues that Thompson does not teach the claimed lower portion as discussed above, the Examiner respectfully disagrees for the reasons previously explained above.
“VIII. The Examiner erred in finding claims 19-20 and 30 unpatentable over Thompson in view of Hudson.”
Appellant page 16 remarks
In response to the Appellant’s arguments under section VIII on page 16 regarding claims 19-20 and 30, in which the Appellant argues that Thompson does not teach the claimed lower portion as discussed above, the Examiner respectfully disagrees for the reasons previously explained above.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785     

/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783                                                                                                                                                                                                            
                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.